DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Preliminary Amendment filed on November 17, 2020, has been received and entered.




Claim Disposition

3.	Claims 1-20 are pending and are under examination. 





Specification

4.	The specification is objected to because of the following informalities:
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: " A method of preparing biomimetic bone composite material".
Appropriate correction is required.



Abstract
5.	The Abstract is objected to because of the following informalities:
‘The [[present]] invention relates to [[the field of functional materials for medical use, and particularly to]] a biomimetic bone composite material, a preparation method and uses thereof. The biomimetic bone composite material [[provided by the invention]] is  prepared from [[the raw material containing]] the [[following components:]] gelatin and/or collagen, hydroxyapatite and a silicon source. The [[present]] invention [[also]] provides [[a preparation method of the composite material and uses thereof in preparing]] bone repair materials. The [[highly]] biomimetic composite material with fibrous network structure prepared [[by the present invention]] can simulate the microenvironment similar to natural bone for cells, meet the biological requirements of bone tissue engineering, and is expected to become an ideal bioactive scaffold for bone repair”.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art….See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.




Information Disclosure Statement

6.	The Information Disclosure Statements filed on February 8, 2022, have been received and entered. The 1449 form has been considered and a copy is attached herein. 





Drawings

7.	The Drawings filed on November 17, 2020, are accepted by the examiner.

Claim Objection

8.	Claims 6-12 and 19-20 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 6 is amended to read, “…obtain a…”, in lieu of “obtaina”.
For clarity claim 6 should be amended to read, “ A method for preparing [[the]] a biomimetic bone composite material [[according to claim 1, said method]] comprising:”.
Claim 6 and the dependent claims hereto are objected to for depending on a non-elected claim. The dependent claims hereto are also included.
For clarity it is suggested that claims 7 and 8 are amended to use roman numerate notation instead of ‘a1, a2’…, (for example, (i), (ii), (iii) etc.).
For clarity it is suggested that claims 7-12 and 20 are amended to recite “of” instead of “according to”.
For clarity claim 12 should be amended to spell out the acronyms (see EDC and NHS).
For clarity and precision of claim language it is suggested that claim 19 is amended to read “ A method for preparing a biomimetic bone material, comprising:
adding silicon to accelerate bone mineralization. The dependent claim hereto is also included.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or
a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a method for preparing a biomimetic bone material comprising using silicon as an additive to accelerate bone mineralization. The claimed invention is not adequately described because it does not define clear method steps with reference to “using” silicon as an additive because there is no description of what it is added to, how much is added or in what manner. The method does not define the steps to inform an ordinary skilled worker how to achieve the end result of acceleration of bone mineralization.
The claimed invention as a whole is directed to a method for preparing the composite and dependent claim 19 recites that biomimetic bone material is mainly prepared from gelatin and/or collagen and hydroxyapatite, however, both claims 19 and 20 combined do not set forth active method steps to take a raw material and make a composite as described in the specification and recited in for example claim 6 because several method steps are missing.  The claims are read in light of the specification; however, the limitations of the specification cannot be read into the claims; and the claimed method is not adequately defined with regard to method steps to achieve the preamble objective, and demonstrate possession of the claimed invention.
The written description requirement indicates that the invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed" (See pages 1116- 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.


10.	Claims 19-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The invention as claimed in claim 19 represents a ‘use claim’ because the method does not provide adequate detail of what is happening by way of positive method steps to be able to achieve the claim objective. Crucial information is missing to be able to practice the claimed invention such as what the additive is added to, to  then achieve accelerated bone mineralization.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




11.	Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-20 are indefinite because the claims lack clarity with respect to what the additive is being added to and what method steps are needed to accelerate bone mineralization. Is silicon used as an additive mean it is topically rubbed onto bone or swallowed in a tablet form? Thus, clarification is needed.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  Note that claim 19 is directed to a method for preparing a biomimetic bone material comprising using silicon as an additive to accelerate bone mineralization and the method has no positive method steps.  The method reports an additive, however, does not provide method steps or what the silicon is being added to or how used. No active steps are presented to get to the method objective and claim 20 does not rectify the deficiency. Without setting forth any steps involved in the process/method, results in an improper definition of a process and is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




13.	Claim 6 is rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being  Zhao et al. (CN101601871A, 2009, cited on IDS).
The claimed invention is directed to a method for preparing a biomimetic gone composite material and utilizes hydroxyapatite and silicon source and gelatin or collagen with water with mixing by electrospinning. The art teaches about  a bionic bone repair material of mineralized electro-spinning gelatin superfine fibers and preparation method thereof. The bionic bone repair material consists of crosslinked superfine gelatin electro-spinning fibers with diameter of 600 to 800 nanometers and needle bar shaped hydroxyapatite which is deposited on the fibers in situ and has a diameter of 20 to 40 nanometers. The bionic bone repair material contains gelatin and hydroxyapatite, wherein the property of the gelatin is similar to that of collagen, so the gelatin can replace the collagen and the immunological rejection reaction can be greatly reduced. The gelatin exists in the form of superfine fibers, the hydroxyapatite has a needle bar shape, the diameter of the hydroxyapatite is 20 to 40 nanometers, and the hydroxyapatite is wrapped at the outer layer of the gelatin fibers. The components, property and structure of the material are all close to those of a natural bone; and the material can effectively promote growth and differentiation of bone cells, has good bioactivity and biocompatibility, and can be expected to be used as a novel bone repair material with application prospect. Therefore, the limitations of the claim are met by this reference.


14.	Claims 6-7 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being  Deng et al. (CN104557015A, 2014, cited on IDS).
The claimed invention is directed to a method for preparing a biomimetic gone composite material and utilizes hydroxyapatite and silicon source and gelatin or collagen with water with mixing by electrospinning. The reference teaches a preparation method of silicon-doped alpha-tricalcium phosphate ceramic. The preparation method comprises the following steps: (1) mixing Ca(NO3)2.4H20, (NH4)3P04.3H20 and Si(OCH2CH3)4 of different amounts at a certain temperature according to a molar ratio Ca/(P+Si)=1.67 to obtain precursor nano silicon-doped hydroxyapatite powder; and (2) sintering the precursor nano silicon-doped hydroxyapatite powder in a muffle at 900-1,200 DEG C according to a heating rate of 5-10 DEG C/min, preserving heat for 3-10h, and cooling to normal temperature at a cooling rate of 5-10 DEG C/min to obtain ceramic powder. Compared with the prior art, the method disclosed by the invention can be used for preparing Si-alpha-TCP ceramic powder without beta-TCP at a relatively low temperature, and the content of Si-alpha-TCP can be controlled by controlling the silicon doping amount and the precursor synthesis temperature. Therefore, the limitations of the claim are met by the reference.


Conclusion

15.	No claims are presently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652